Mathews, J.,
delivered the opinion of the court.
This is a suit to recover from the defendant the value of materials furnished, of work and labor performed by the plaintiffs as builders of a house for the former. It is an action on a quantum meruit, and the case now comes before this court by a second appeal, having been remanded to the court below, for reasons expressed in our opinion on the first.
On the second trial in the inferior court, the cause was submitted to a jury, who found a verdict for the plaintiffs, and estimated the labor due to them at three hundred and fifty-four dollars and forty-one cents. Judgment was rendered in pursuance of this verdict, and the defendant, after an unsuccessful attempt to obtain a.new trial, took the present appeal.
The motion for a new trial was based on an affidavit of the defendant, wherein he swore to the discovery of material testimony subsequent to the trial, &c. It appeared, however, on an investigation, that the facts as alleged in the affidavit did not exist, and consequently the parish court determined correctly in overruling the motion.
The decision of the case, as it appears from the record, depends solely on matters of fact, of which the jury were competent judges. The testimony relating to the value of services performed by the plaintiffs is somewhat discordant, *12but in our opinion does not preponderate so much in favor * of their pretentions to a greater sum than was awarded by the jury, as to authorise a reversal of the judgment of the court below.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.